

EXHIBIT 10.27
Form of Special Performance-Based Incentive Grant Letter


                


Pfizer Inc
235 East 42nd Street
New York, NY 10017-5755
pfizerlogoexhibit1027.jpg [pfizerlogoexhibit1027.jpg]

--------------------------------------------------------------------------------

        
[DATE]
[NAME]
[ADDRESS]


Dear [NAME]:


I am pleased to confirm to you that on [DATE], the Compensation Committee of the
Board of Directors of Pfizer Inc. approved the following grant for you under
Pfizer’s Executive Long-Term Incentive Program (“Program”).


Award Type
Grant Price


Shares (#)


Dates
5-Year Performance Total Shareholder Return Units (“5-YR PTSRUs”)


[$XX.XX]
[###]


Grant Date – [DATE]
Vesting Date – See Below
Settlement Date – [DATE]
Restricted Stock Units (“RSUs”)


[$XX.XX]
[###]
Grant Date – [DATE]
Vesting Date – [DATE]



The PTSRUs are subject to the following performance requirements: (i) your
continuous employment by Pfizer through [DATE]; and (ii) Pfizer’s total
shareholder return (TSR) is at least 25% or higher on average for 30 consecutive
trading days anytime within the five-year performance period (which ends on the
fifth anniversary of the grant date, [DATE]).


The TSR performance condition will not be waived for any reason including:
death, termination without cause or disability. The service condition will be
waived and the award will vest and settle upon your death immediately following
the performance condition being achieved either before death or within the
five-year term. Upon termination without cause or long-term disability, the
service condition will be waived and, if the performance condition is met, the
award will vest and settle on the fifth anniversary of grant. The PTSRUs will be
forfeited if the TSR goal (at least 25% or higher on average for 30 consecutive
trading days) is not attained during the performance period.


Your award is contingent upon your acceptance by [DATE]of the terms and
conditions in the Grant Agreement, including the restrictive
covenants/non-compete provisions, which will be sent to you in the near future.
Additional information about your grant is included in the generic Executive
Points of Interest (POI) document and Pfizer Inc. 2014 Stock Plan which are
posted on Fidelity NetBenefits. The Grant Agreement and POI document provide you
with more detailed information about your grant and contain general information
about the Program, applicable income tax consequences, and points of contact.
This long-term incentive grant is governed by the terms and conditions set forth
in this letter and the Grant Agreement, POI document and Pfizer Inc. 2014 Stock
Plan.


It is important for you to read these materials, and sign and return the Grant
Agreement to [NAME] by [DATE]. It is recommended that you consult a qualified
financial or tax advisor before making any decisions regarding the disposition
of the stock resulting from the vesting of these awards.


These awards are in recognition of what you have done and continue to do for
Pfizer, its patients, employees and shareholders. I have great confidence in
Pfizer’s future, and I look forward to working with you toward that future.


Sincerely,
[SIGNATURE]


